Citation Nr: 1741028	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative arthritis, status post lumbar spine surgery, to include the propriety of the reduction of the rating from 40 to 20 percent.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy of the femoral nerve, secondary to service-connected lumbar spine degenerative arthritis, status post lumbar spine surgery.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2001 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and February 2015 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran provided testimony before the undersigned Veterans Law Judge in November 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The Veteran's claim for a higher rating for his back disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The VA examination upon which the reduction of the rating for the Veteran's lumbar spine degenerative arthritis was based on did not show actual improvement in his disability or improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the 40 percent rating for service-connected lumbar spine degenerative arthritis to 20 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2016); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks restoration of the 40 percent ratings for his service-connected lumbar spine degenerative arthritis, and seeks a higher rating this disability.  In an April 2013 rating decision, the RO assigned the Veteran a 40 percent rating for his lumbar spine under Diagnostic Code (DC) 5242 based on limitation of flexion to 20 degrees.  The Veteran subsequently appealed this rating, indicating that the condition had worsened.  He was afforded a VA examination in June 2016 that purported to show improvement in his flexion.  In a July 2016 rating decision, the RO denied higher ratings for the Veteran's lumbar spine, and reduced his rating from 40 percent to 20 percent disabling.  The Veteran submitted a Notice of Disagreement with the July 2016 rating decision. 

A review of the June 2016 VA examination report and the other competent medical and lay evidence of record did not show an actual improvement in the Veteran's lumbar spine symptomatology or his ability to function under the ordinary conditions of life and work.  In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the Veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

As an initial matter, the Board finds that the June 2016 VA Examination is inadequate for rating purposes, as it is not in compliance with the holding of Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Additionally, the Board finds that the June 2016 VA examination upon which the reduction was based did not show an actual improvement in the Veteran's lumbar spine disability or his ability to function under the ordinary conditions of life and work.  In both the June 2016 and May 2011 VA examinations, the Veteran reported incapacitating episodes, difficulty walking, and use of an assistive device to walk.  In the May 2011 VA examination, the examiner reported that the Veteran is unable to walk more than a few steps.  In the June 2016 VA examination, the examiner reported that the Veteran is severely limited in any prolonged walking, standing, sitting, climbing, bending, squatting, crawling, lifting, and carrying.  For the forgoing reasons, the Board finds that the Veteran's lumbar spine disability has not improved to the point that the Veteran is now better able to function under the ordinary conditions of life and work.

As there is insufficient evidence to show an actual change in his disabilities or an actual improvement of function under the ordinary conditions of life and work, and because the VA examination in which the rating reduction was based on is inadequate for rating purposes, the Board restores the 40 percent rating for the lumbar spine, effective July 14, 2016.


ORDER

The reduction in the rating for lumbar spine degenerative arthritis from 40 percent to 20 percent disabling, effective July 14, 2016, was not proper and the 40 percent rating is restored, effective July 14, 2016.


REMAND

The Board finds that further evidentiary development is needed before the remaining claims can be adjudicated. 

First, the Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits, but those records have not been secured.  This must be accomplished before the remaining claims on appeal can be adjudicated. 

Secondly, the Veteran was afforded a VA examination in connection with his service-connected lumbar spine degenerative arthritis in June 2016.  In the examination report, the examiner provided conflicting information, at one point indicating that the Veteran has ankylosis, and at another point indicating that he does not have ankylosis.  See June 2016 VA Examination at 5 and 8.  Thus, clarification is needed before further adjudication is possible. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Then, request copies of any SSA disability benefit determinations relevant to the current issues on appeal, as well as copies of the medical records on which such determinations were based. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the extent and severity of his back disability, including all other manifestations thereof.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. After obtaining the requested records, obtain an addendum opinion addressing whether the Veteran has ankylosis of his spine.  In addressing this issue, the examiner should specifically review the June 2016 VA examination which offers conflicting reports regarding whether or not the Veteran has ankylosis of the spine.

A complete rationale for all findings and conclusions should be set forth in a report.

A physical examination is not required unless one is deemed necessary by the examiner. 

5. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


